BRICKELL, C. J.
The court, in its general charge, referred to and enumerated several facts the evidence tended to prove, and instructed the jury in effect they could look to these facts, and, if they were deemed sufficient, on them pronounce a verdict of guilty. No exception was reserved to this charge, but the appellant singling out one of these facts requested the court to charge, that from it alone guilt could not be inferred. Admitting it to be true, as a legal proposition, that from this fact alone the guilt of the defendant was not inferable, the right of a defendant thus to sever the facts, and request the court to charge that the fact, dissociated from other facts in evidence, is not sufficient to authorize a conviction, cannot be admitted. If it could be, he would have a right to ask a charge as to each particular fact, that of itself and by itself, or in the language of the bill of exceptions, alone, it was insufficient to convict. Without further explanation, the jury would be confused, and probably misled into the supposition, that as each fact was thus declared insufficient to authorize a conviction,,the whole combined was not sufficient. To avoid *381this, an- explanatory charge from the court would be necessary. The court never errs in refusing a charge requiring explanation, or which has a tendency to mislead or confuse the jury. 1 Brick. Dig. 339, §§ 60-61.
Beside, it cannot be admitted as a legal proposition that in a.11 cases, and under all circumstances, the failure of a defendant, charged with receiving stolen goods, to prove that he made efforts to detect the thief, may not be sufficient to authorize a conviction. The guilty knowledge, which is an essential element of the offence, is rarely the subject of direct and positive proof. It is inferred from circumstances that are as various as the shapes crime assumes. The failure of a man engaged in trade, who is -found under suspicious circumstances in possession of stolen goods, who declares that he knows, or has the means of ascertaining the person from whom he received them, and who transferred to him possession in a manner out of the ordinary course of business, to take any steps to detect such person, by which we suppose the bill of exceptions intends to produce or point him out, would be a potent fact from which a jury could reasonably infer guilt. No charge ought to be given, which would deny to “them the right to declare what was the proper inference from the failure. It is the province of the jury to draw the inferences from the facts in evidence, and it must be clear and indisputable that no reasonable inference can be drawn from them, before the court should deny to them the right of - determining the inferences of which the facts are capable. The judgment is affirmed.